DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 19 July 2021, the claims and drawings were amended, and, in the Applicant’s reply of 17 May 2021, the specification and Application Data Sheet were amended. Based on these amendments and the Examiner’s amendment below, the objections to the drawings and specification and the rejections under 35 U.S.C. 112, 101, 115, 102, and 103 have been withdrawn.

Election/Restrictions
Claims 1, 2, 4, 5, 7, 9, 10, 13-19, and 24 are allowable. The restriction requirements between Species 1 and 2, Species 3-5, and Species 6 and 7, as set forth in the Office action mailed on 6 October 2020, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6 October 2020 is withdrawn. Claims 8, 11, 12, and 20-23 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. In addition, claim 25 is no longer withdrawn from consideration.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Shapiro on 6 August 2021.
The claims have been amended as follows:

1.	(currently amended) A system, comprising:
a first particle susceptible to being trapped in an electromagnetic beam, and further susceptible to being cured in response to stimulation by an electromagnetic beam;
a first electromagnetic radiation source configured to generate a first electromagnetic beam for trapping the first particle; and
a second electromagnetic radiation source configured to emit electromagnetic radiation for curing the first particle;
wherein:

the potential well created by the first electromagnetic beam is associated with a focal point of the first electromagnetic beam.

11.	(canceled)

19.	(currently amended) The method of claim 13, further comprising:
using the first trapping electromagnetic radiation source or a second trapping electromagnetic radiation source to trap a second particle;
using the first curing electromagnetic radiation source or a second curing electromagnetic radiation source to cure the second particle adjacent to the first particle such that both the first particle and the second particle are cured, and the first particle and the second particle are both part of a printed structure.

22.	(currently amended) The method of claim 19, wherein:
using the first trapping electromagnetic radiation source or the second trapping electromagnetic radiation source to trap the second particle comprises using the second trapping electromagnetic radiation source;
electromagnetic radiation source or the second curing electromagnetic radiation source to cure the second particle adjacent to the first particle comprises using the second curing electromagnetic radiation source; and
the first particle and the second particle are cured simultaneously.

23.	(currently amended) The method of claim 19, wherein:
the first particle is cured as part of a curing of a first wave of particles;
the second particle is cured as part of a curing of a second wave of particles; and 
the curing of the first wave [[or]] of particles and the curing of the second wave of particles are timed based at least in part on exothermic heat release resulting from the curing of the first particle or from the curing of the second particle.

25.	(currently amended) A method for printing a 3D structure, comprising:
using a first trapping electromagnetic radiation source to trap a first particle;
using the first trapping electromagnetic radiation source to move the trapped first particle to a location that is sufficiently near a second particle such that the first particle interacts with the second particle to create a third particle; and
wherein:
the first particle is not susceptible to a curing process;
the second particle is not susceptible to the curing process; and
the third particle is susceptible to the curing process.


******
Claim 1 has been amended to clarify which electromagnetic beam is being referred to. Claim 11 has been canceled to address a contradiction between claim 11 and claims 1 and 7 with respect to the first and second particles being susceptible to being cured. Claim 19 has been amended to be consistent with claim 13. Claim 22 has been amended to be consistent with claim 19. Claim 23 has been amended to correct a typographical error. Claim 25 has been amended to be consistent with the other claims.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-10, and 12-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
As discussed in the office action of 16 February 2021, U.S. Patent Application Publication No. 2015/0183168 (“Liverman”) discloses the use of optical trapping to align polymer molecules prior to curing and, consequently, discloses certain limitations of the Applicant’s claims. However, Liverman fails to disclose or render obvious each and every limitation of claim 1, 9, 13, or 25.
Regarding claim 1, in Liverman, the medium is the liquid photocuring polymer L itself. There is no disclosure of using air or water as the medium, nor is there anything in the prior art to suggest such a change. This would require a substantial reconfiguration of Liverman.
Regarding claim 9, in Liverman, the particles are polymer molecules of a liquid photocuring polymer L in a vat 42. See paragraph 61. There is no 
Regarding claim 13, Liverman does not disclose moving a trapped particle to a target location. The optical trapping is used to align polymer molecules. Also, Liverman discloses that the laser itself is moved to cure different areas (see paragraph 64), and the vat 42 is full of the liquid photocuring polymer L (see paragraph 61 and Figure 20), so there is no reason to move the polymer particles around the vat 42.
Regarding claim 25, Liverman does not disclose moving a trapped first particle to a location that is sufficiently near a second particle such that the first and second particles interact to create a third particle. The optical trapping is used to align polymer molecules. Also, Liverman discloses that the laser itself is moved to cure different areas (see paragraph 64), and the vat 42 is full of the liquid photocuring polymer L (see paragraph 61 and Figure 20), so there is no reason to move the polymer particles around the vat 42.
U.S. Patent No. 10,500,796 (“Lazarovits”) discloses a three-dimensional microfabrication system 100 comprising optical tweezers 160 for manipulating particles 115 and a photo cure 170 for projecting light to set the particles within a photo reactive material. See column 5, lines 8-26, and Figure 1. However, the Lazarovits system fails to meet all the limitations of claim 1, 9, or 13 because the particles 115 are not being cured. Instead, the photo reactive material around the particles is cured to hold the particles in place. See column 6, lines 46-57, and Figures 9A, 9B, 10A, and 10B. The Lazarovits system fails to meet all the claim 25 because it lacks the feature of causing first and second particles to interact to create a third particle, where the first and second particles are not susceptible to a curing process, and the third particle is susceptible to the curing process.
Claims 2, 4, 5, 7, 8, 10, 12, and 14-24 are each allowed based on their dependency from an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:45 AM-6:15 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/John J DeRusso/Examiner, Art Unit 1744        

/MARC C HOWELL/Primary Examiner, Art Unit 1774